Citation Nr: 1118198	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  08-08 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the appellant is eligible for education benefits under the Dependents' Educational Assistance (DEA) program, Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1969 to August 1971.  The appellant is the wife of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 determination by the Education Center at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In December 2009, the Board remanded for further development.  The case has been returned to the Board for further adjudication. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, additional remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to afford the appellant every possible consideration.

In its December 2009 remand, the Board instructed the RO associate the Veteran's claims file with the record on appeal ensuring that the claims file contains verification of his military service, documents reflecting his award of a permanent and total disability rating, and notice to him of the award; and to readjudicate the issue of whether the appellant is eligible for education benefits under the DEA program, Chapter 35, Title 38, United States Code by furnishing a Supplemental Statement of the Case and affording her an opportunity to respond.

In this case, the Veteran's temporary claims folders, which include verification of his military service and the rating decision/notification letter reflecting the award of a permanent and total disability rating have been associated with this appeal.  However, the RO did not readjudicate the claim and afford the appellant an opportunity to respond as instructed in the December 2009 remand.  The United States Court of Appeals for Veterans Claims has stated that compliance by the RO is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, this matter must be returned to the RO for readjudication by issuing a Supplemental Statement of the Case. 

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of whether the appellant is eligible for education benefits under the DEA program, Chapter 35, Title 38, United States Code.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


